DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed May 3, 2021 have been received and entered into the case.  Claims 16 – 17, 19 and 21 – 25 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 – 17, 19, 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 16 and its dependents are drawn to a method for treating autism or autism spectrum disorder (ASD), wherein the method comprises administering “a bioactive extract” of a bacteria, or “a fraction” thereof.  These claims are considered genus claims that encompass a wide array of “extract” or “fractions”	.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of compounds	.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all extracts and all fractions thereof that might result from extracting a bacteria under a single type of extraction methodology, let alone any extraction methodology.  The instant disclosure fails to identify a single extract or fraction of a single type of extraction method.  The possible variations of compounds and/or actives are limitless with potentially millions of types of extracts let alone any fraction or a portion thereof.  
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species of extracts or fractions to reflect this variance in the genus since the 

Response to Arguments
Applicant argues that the specification describes “bioactive extracts” and “a fraction” thereof, pointing to paragraphs 0078 and 0120, wherein the specification describes the fractions as specific extracts or fractions that are “equally bioactive” as demonstrated by the prior art in the case of wound healing; and that the extracts of “specially prepared extracts or lysates”.
However, these arguments fail to persuade.  The instant specification has not described any single bacterial extract or fraction thereof that is “bioactive” for treating social behavior deficiency.  Rather, the specification refers to an undefined and undescribed “specific extract” that may be “equally bioactive” (0078), while referring to extracts of the prior art with wound healing properties.  Furthermore, paragraph 0120 states “specially prepared extracts or lysates” without describing any single extract or lysate that is “specially prepared”.  Moreover, the 
For these reasons, the claims remain rejected.


Claims 16 – 17, 19, 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001)(explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganism Lactobacillus reuteri MM4-1A is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.

Response to Arguments
	Applicant argues that the claimed strain has been deposited and is therefore properly described.
	However, it is noted that since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.801 – 1.809.
	It is noted that neither the instant specification nor applicant’s response clearly state from where the deposited strain was obtained.  For example a new strain obtained by applicant, or known strain of the prior art.  Reference to a biological material does not create any presumption that such material is enabled or described.  Please note that if applicant relies on a biological deposit made by another and the examiner cannot determine that the material deposited by others is enabling and described, then a rejection under 112a is proper (MPEP 2410, 2410.02).


Claims 16 – 17, 19, 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating social deficiencies in a subject in need thereof, does not reasonably provide enablement for 1) treating autism; or 2) preventing social deficiencies or autism in an offspring by treating a .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 16 is drawn to treating a social behavior deficiency, specifically autism, comprising administering a bacteria to 1) a subject; or 2) the mother of the subject during gestation.  The claim is interpreted to encompass methods for treating a subject directly, as when treating the subject; and also methods of preventing social deficiencies, specifically autism, as when treating the mother of a subject during gestation of the subject.  
The instant specification discloses methods for treating subject with social deficits (a subject in need of treatment) wherein the social deficits are restored after treatment with the claimed bacterial strain.  This is to say, that the specification enables treating social behavior deficiencies in a subject in need thereof.  The specification fails to enable methods for treating autism or ASD, as reversing social deficits in maternal high fat diet offspring (examples disclosed in the instant specification) cannot predict whether this effect can be generalized to ASD.  In support, Sgritta et al. (2019) acknowledges that it is unknown whether the positive effects of L. reuteri on social behavior can be applied to autism, or ASD (summary) when referring the mechanisms thereof. 
The specification additionally fails to teach one how to practice the invention by treating a mother during gestation of a subject who has yet to be diagnosed with, or demonstrate, social deficits or autism.  While genetic risk factors have been identified to contribute to development of autism, no single gene or group of genetic differences have been identified such that the disorder qualifies for a prenatal genetic screen (Crawford 2019, p.1).  Nadeem discloses multiple genetic risk factors and risk genes (p.744).  However the reference also states that the diversity .

Response to Arguments
Applicant argues that the specification discloses and enables administering live L. reuteri to mothers wherein offspring demonstrate improved sociability and social novelty compared to those administered L. johnsonii; that the instant mouse model is an acceptable model for ASD and that administering L. reuteri in water works to reverse social deficits in these mice.
However, these arguments fail to persuade.  As stated above, it is acknowledged that while being enabling for a method of treating social deficiencies in a subject in need thereof by administering L. reuteri, does not reasonably provide enablement for 1) treating autism; or 2) preventing social deficiencies or autism in an offspring by treating a mother during gestation, or 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 17, 19, 21 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is drawn to treating a social behavioral deficiency, however is rendered vague and indefinite for reciting “a bioactive fragment” as the phrase is not adequately defined by the claim language or specification.
Claim 16 is further indefinite for reciting “or a fraction thereof” as the phrase is not adequately defined by the claim language or specification.  Further, it is unclear if the “fraction thereof” is of the bacteria itself, or the “bioactive extract”.
In claim 19, it is unclear how a subject yet to be born “has” several of the claimed conditions.  Specifically, one or more addictive behaviors, bipolar disorder, schizophrenia, depression, post-partum depression, anxiety, Parkinson’s disease, or Alzheimer’s disease.  In addition, “addictive behaviors” is not adequately defined by the claim language or specification.

Response to Arguments
Regarding claim 16, applicant argues that a “bioactive extract” or “fraction thereof” is clearly defined as “a specific extract or fraction produced from the live microorganism may be equally bioactive” and that such extracts are demonstrated.
However it is noted that defining “a bioactive extract” as “a specific extract or fraction” fails to clearly define what applicant regards as the invention.  Rather, by reciting “specific” without defining or demonstrating what that specific extract or fraction is, the specification further renders the claim indefinite.  It is noted that the specification fails to identify any single bioactive fragment or extract of the L. reuteri as argued.  Further, the phrase “or a fraction thereof” remains indefinite as it remains unclear if the “fraction thereof” is of the bacteria itself, or the “bioactive extract”.
Regarding claim 19, applicant argues that Fragile X syndrome can be tested in utero; and that “addictive behaviors” is exemplified in the specification.
However, this argument fails to persuade as it remains unclear how a subject yet to be born “has” several of the claimed conditions.  Specifically, one or more addictive behaviors, bipolar disorder, schizophrenia, depression, post-partum depression, anxiety, Parkinson’s disease, or Alzheimer’s disease.  Regarding the phrase “addictive behaviors”, it is noted that exemplification is not equivalent to defining a phrase.  As such, it is maintained that the full scope of the claim has not been clearly defined.


Claim Interpretation
Claim 16 is drawn to treating a social behavior deficiency, specifically autism, comprising administering a bacteria, its extracts, or fractions thereof, to 1) a subject; or 2) the mother of the subject during gestation.  The claims are interpreted to encompass methods for treating a subject directly, as when treating the subject; and also methods of preventing social deficiencies, specifically autism, as when treating the mother of a subject during gestation of the subject.  Moreover, the claims are interpreted to encompass treating a subject with autism or ASD; and a pregnant mother with the claimed formulation.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 – 17, 19, 21 and 23 – 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Buck et al. (US 2012/0171165). 
Regarding claims 16 – 17 and 19, Buck teaches methods of administering formulations to infants, children and pregnant mothers (0171), the formulations comprising L. reuteri ATCC 
Regarding claims 21 and 24, the formulation further comprises additional bacterial species and nutrients (0006, 0014, 0062, 0086, 0098, 0123).
Regarding claim 23, the formulation can be a powder, beverage or powder in beverage (0062).


Claims	16 – 17, 19, 21, 23 - 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Ibrahim et al. (2014).
Regarding claims 16 – 17, 19, Ibrahim teaches methods of administering formulations to pregnant subjects, the formulations comprising L. reuteri ATCC PTA 6475 (p.2, left col.).  Because the claims encompass treating, or preventing, autism and the claimed social behavioral deficiencies and conditions in an unborn subject, the reference teaches the claimed subject matter.
Regarding claims 21 and 24, the formulation further comprises a nutritional diet (p.2, left col.).
Regarding claim 23, the formulation is administered in water, or a beverage (p.2 left col).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 – 17, 19, 21 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 2012/0171165). 
Regarding claims 16 – 17 and 19, Buck teaches methods of administering formulations to infants, children and pregnant mothers (0171), the formulations comprising L. reuteri ATCC PTA 6475 (0126).  The compositions are disclosed to be used for improving cognition in individuals susceptible to or at risk of neurodegenerative diseases including Alzheimer’s disease, Parkinson’s disease, schizophrenia, ADHD and autism (0176).  Because the claims additionally encompass treating, or preventing, autism and the claimed social behavioral deficiencies and conditions in an unborn subject, the reference teaches the claimed subject matter.

Regarding claim 23, the formulation can be a powder, beverage or powder in beverage (0062).
Regarding claim 25, the reference does not teach the method wherein the pregnant mother is obese, overweight, or following a high fat diet.  However, at the time the claims were filed, it would have been obvious to practice the methods of Buck with any pregnant mother, regardless of weight or diet, since the objective is to improve cognition conditions and development (0176).  Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated to practice the method of Buck with any mother of any weight and diet, with a reasonable expectation for successfully improving cognition or treat the conditions therein (0171-0176).
Absent evidence of an unexpected result or advantage, the claims are rejected.


Response to Arguments
Applicant argues that the prior art is not enabled for treating autism or ASD; that Buck and Ibrahim teach administering the bacteria among a long list of species and strains; that testing the various strains to determine their ability to treat autism or ASD requires undue experimentation; and that the references do not teach treating ASD.  Applicant argues that the inventive method demonstrates unexpected results in that the claimed strain demonstrates superior results of reversing social deficits in models when compared to two additional species which do not; thereby demonstrating improved properties. 

However these arguments fail to persuade.
Regarding the argument that the references are not enable for treating autism or ASD, it is noted that the references both teach administering the claimed bacterial strain to pregnant mothers.  As stated above, the instant claims encompass methods for treating pregnant women, or preventing/treating unborn subjects that may or may not have any of the claimed conditions.  As such, it is maintained that the cited prior art clearly teaches the instant claims.  Moreover, the argument is not commensurate in scope with the claimed subject matter.
Regarding the claimed strain and the argument that the prior art does not teach treating ASD, both reference specifically identify the claimed strain of the claimed species of bacteria as suitable for administering to the same treating population encompassed by the claimed method.  Further, Buck specifically identifies the methods are effective for treating those at risk for autism (0176).  Thus, the argument is not persuasive.
Regarding the argued unexpected results, it is first noted that the prior art teaches administering the claimed strain of the claimed species of bacteria to the same treating population as instantly claimed.  Further, Buck specifically identifies the methods are effective for treating those at risk for autism (0176).  Thus, in practicing the methods of the prior art, one is practicing the method as claimed.  Regarding the argument that administering the claimed strain to subjects reverses social deficits in models, it is noted that the claims are not limited to the argued treating composition, population or condition.  As such, the arguments are not commensurate in scope with the claimed invention.
Therefore, the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699